DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-10 are pending in the application.  Claims 6-8 are withdrawn.  Claims 1, 3-5, 9 and 10 are currently under examination.
This office action is in response to the amendment filed on 10/29/2020.
All previous rejection not reiterated in this office action are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the recitation of “diagnosing the subject with overactive bladder disease when i) the expression level or detection level of Anxa5…is greater than that of a control sample, and ii) the expression or detection level of RBP4…or TNC from the biological sample is smaller that of a normal control sample” renders the claim indefinite because it is unclear how many recited genes needs to be measured to make such diagnosis.  Since step b) only measures EIF4B and an additional one protein recited in step b) of claim 9, it is unclear how step c) is carried out when the diagnosis is based on the expression of both group i) and ii) proteins.  
Dependent claim 10 is rejected for same reason because it depends on claim 9.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (Molecular Cellular Proteomics, Feb. 2018, Vol. 17, pages 948-960), in view of Hesch (Baylor University Medical Center Proceedings, 2007, Vol.20, No.3, pages 307-314).  
Park et al. disclose a method of diagnosing overactive bladder comprising: obtaining a biological sample from a subject, measuring expression of proteins including EIF4B, ENTPD1, ATP5B, VAMP2, C3 and PTMA, which are expressed only in OAB urothelium, and RBP4, a, PIN2, CP and PEF1, which are only expressed in control bladder urothelium, and diagnosing overactive bladder disease (see page 956, Figure 6 and legend, page 952, 2nd col., 1st paragraph).
The only difference between Park et al. and the claimed invention is that Park et al. do not teach treating the subject with an agent for overactive bladder disease.
Hesch et al. teach different agents that are commonly used for treatment of overactive bladder (see abstract and entire document).
It would have been obvious to an ordinary skilled in the art to treat overactive bladder disease following diagnosis method as taught by Park et al. The ordinary skilled in the art would be motivated to treat OAB symptoms because they are uncomfortable to a patient.  The ordinary skilled in the art would have reasonably expectation of success because there are many agents available in the prior art for accomplish such purpose.  Therefore, the claimed invention would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.  
Claim 4 is are rejected under 35 U.S.C. 103 as being unpatentable over Park and Hesch et al., as applied to claims 1, 3, 5, 9 and 10 above, and further in view of Bodary (US2006/025874).
The teaching from Park et al. and Hesch et al. have been discussed above.
However, neither reference teaches detecting mRNA of a gene encoding EIF4B using a probe.
Bodary teaches measuring expression of EIF4B in human tissue by detecting gene encoding EIF4B (PRO1843) (see claim 20), wherein the gene expression may be measured by labeled probe (see paragraph [0227])
It would have been obvious to an ordinary skilled in the art that the expression of protein EIF4B may be determined by both direct protein detection or measuring mRNA expression of the gene encoding EIF4B based on the combined teaching from Park and Bodary.  The ordinary skilled in the art would be motivated to determining mRNA expression when certain tissue sample may not be suitable for measuring protein level. The level of skill in the art is high. Absent evidence from the contrary, an ordinary skilled in the art would have reasonable expectation of success to determine EIF4B mRNA level in a biological sample following the teaching from Bodary and Park. Therefore, the claimed invention would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.

Response to Arguments
Applicant asserts the present invention claims priority to Korean Application No. 10-2018-0045813 with a filing date of April 19, 2018. Applicant submitted a certified English translation of the priority document, and asserts that the rejection should be withdrawn.
Receipt is acknowledged of certified English translation of the Foreign priority document, and the priority document is perfected. 
However, the Park reference has a publication date in February, 2018, which predates the foreign priority date of the Korean Application, April 19, 2018.  Although this publication is within the grace period of one year or less before the effective filing date, it is not readily apparent from the publication that is by the inventor or a joint inventor because there are additional named authors for the Park reference (see MPEP 2153.01 (a)).  Therefore, it is still treated as prior art, and the rejection is maintained for reason discussed above.
Note: The Office has provided a mechanism for filing an affidavit or declaration (under 37 CFR 1.130 ) to establish that a disclosure is not prior art under AIA  35 U.S.C. 102(a)  due to an exception in AIA  35 U.S.C. 102(b). See MPEP § 717. (see MPEP 2155.01).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777.  The examiner can normally be reached on M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CELINE X QIAN/            Primary Examiner, Art Unit 1636